CONTINUED EXAMINATION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/18/2022 has been entered. Claims 1-20 are presented for examination. 

Remarks
2.	The Information Disclosure Statements (IDS) submitted on 2/2/2022 and 3/14/2022 have been considered.

Allowable Subject Matter

3.	Claims 1-20 are allowed. The following is an examiner's statement of reasons for allowance: independent claims 1, 14 and 20, when considered as a whole, are allowable over the prior art of record. 
Specifically, the prior art of Stallings teaches displaying an application on the screen of a mobile device. When the user makes a predefined gesture, an application access history is displayed. When the user performs a predefined downward touch gesture, the application access history slides. 
The prior art of Jitkoff teaches that the user makes a home navigation swiping gesture while a browser application is open, e.g. a short swipe originating at the top edge of the touchscreen display. The gesture can reveal a portion of the home screen over the browser. The home screen includes the list of active apps.
The prior art of Park teaches receiving an interaction to request for task-switching in a state where an execution screen of a certain application is displayed, displaying a stack of tasks that are currently running, switching a task selected from the stack to a foreground task, and presenting an execution window of the foreground task. Park doesn’t teach a separate predefined screen area for making task switching gestures, or making gestures in the predefined area.
But the claims of the present invention recite a different combination of limitations. Claim 1 recites the following limitations that in combination with the other claim limitations are not taught by the combination of the prior art: 
“instruct the display to display a first window in full screen on the display; 
detect a first gesture in a predefined area of the display while the first window is being displayed in full screen on the display; 
instruct the display to display a gallery of previously-opened windows above and outside of the predefined area in response to detecting the first gesture in the predefined area; 
detect a second gesture in the predefined area on the display; and 
instruct the display to scroll through the gallery in response to detecting the second gesture in the predefined area, 
wherein the second gesture is a movement along the display “.

The dependent claims further add limitations to the allowable subject matter of the corresponding independent claims, thus are also allowable. Therefore, the claims are allowed over the art because the claims differ in scope that is not seen or suggested by the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Claudia Dragoescu whose telephone number is 571-270-7966. The examiner can normally be reached on Monday-Friday: 9:30am-5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor William Bashore can be reached on 571-272-4088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CLAUDIA DRAGOESCU/
Primary Examiner, Art Unit 2175
July 21, 2022